In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00056-CV

GEORGE MANOR, Appellant                       §   On Appeal from the 415th District
                                                  Court
                                              §
V.                                                of Parker County (CV15-1444)
                                              §
                                                  December 31, 2019
                                              §
JUDY IONE MANOR, Appellee                         Opinion by Judge Gonzalez

                          JUDGMENT ON REHEARING

      After reviewing appellant’s motion for rehearing, we deny the motion. We

withdraw our October 17, 2019 opinion and judgment and substitute the following.

      Having overruled appellant’s dispositive issues on appeal, we affirm the trial

court’s judgment and lift the stay previously ordered by this court.

       It is further ordered that appellant George Manor shall pay all of the costs of

this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By _ /s/ Ruben Gonzalez            ________
                                           Judge Ruben Gonzalez